DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 08/03/2022.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art includes Smith et al. (US4402910 herein after “Smith”), Selman et al. (US9244047, herein after “Selman”), and Selman (US20140088874 herein after “Selman2”).
	Smith teaches a gas sampling system including a timer 358 to control solenoid valves 80, 90, and 96.  Smith does not teach, suggest, or make obvious a controller communicably coupled to the signal generator, wherein the controller is operable to: receive drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, cause the signal generator to apply a signal to at least the first timed switch, the signal causing the first timed switch to close for at least the first time duration and power the first electrically activated valve, the powered first electrically activated valve switching to allow air from a first air line to pass therethrough to the sample line (claim 1). Smith does not teach, suggest, or make obvious a method of automating a sample conditioning system comprising a controller and a plurality of valves, the method comprising, by the controller: receiving drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, causing a signal to be applied to at least a first timed switch, the signal causing the first timed switch to close for a first time duration and power a first electrically activated valve in a sample line, the powered first electrically activated valve switching to allow air from an air line to pass therethrough to the sample line (claim 19).
	Selman teaches a method for continuous gas analysis including sample conditioning. Selman uses a four-way valve 72, Fig. 2, which can be controlled by a relay (col. 6, lines 11-21).  Selman only suggests controlling the electronic relay using pre-programmed movement or manual actuation.  Selman fails to teach, suggest, or make obvious a controller communicably coupled to the signal generator, wherein the controller is operable to: receive drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, cause the signal generator to apply a signal to at least the first timed switch, the signal causing the first timed switch to close for at least the first time duration and power the first electrically activated valve, the powered first electrically activated valve switching to allow air from a first air line to pass therethrough to the sample line (claim 1).  Selman does not teach, suggest, or make obvious a method of automating a sample conditioning system comprising a controller and a plurality of valves, the method comprising, by the controller: receiving drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, causing a signal to be applied to at least a first timed switch, the signal causing the first timed switch to close for a first time duration and power a first electrically activated valve in a sample line, the powered first electrically activated valve switching to allow air from an air line to pass therethrough to the sample line (claim 19).
	Selman2 teaches sample conditioning and filtering devices 112a, 112b, 112c which transfer gas to an analyzer 107a-c.  Selman2 teaches controlling a four-way valve 200a-c using a relay.  The relay for the controls is preprogrammed, remotely controlled, or manually controlled by a user [0092]. Selman2 fails to teach, suggest, or make obvious a controller communicably coupled to the signal generator, wherein the controller is operable to: receive drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, cause the signal generator to apply a signal to at least the first timed switch, the signal causing the first timed switch to close for at least the first time duration and power the first electrically activated valve, the powered first electrically activated valve switching to allow air from a first air line to pass therethrough to the sample line (claim 1).  Selman2 does not teach, suggest, or make obvious a method of automating a sample conditioning system comprising a controller and a plurality of valves, the method comprising, by the controller: receiving drilling data from a data source; and responsive to the drilling data satisfying a trigger associated with a timed sequence, causing a signal to be applied to at least a first timed switch, the signal causing the first timed switch to close for a first time duration and power a first electrically activated valve in a sample line, the powered first electrically activated valve switching to allow air from an air line to pass therethrough to the sample line (claim 19).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        8/9/22

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861